— Decedent employee was night watchman guarding a road under construction. He had a pre-existing heart condition. In directing traffic he ran for a considerable distance and immediately thereafter collapsed and died from cerebral hemorrhage. Appellant claims that this does not constitute an accident. Appellant also raised question that the claimant here was not the widow. Award unanimously affirmed, with costs to the State Industrial Board. Present — Bill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.